ORDER
PER CURIAM.
Richard Held (“Father”) appeals from the trial court’s judgment overruling Father’s motion to modify filed approximately six months after the dissolution of his marriage to Susan Held (“Mother”). The trial court sustained Mother’s motion for contempt and ordered Father to pay Mother $1,064 as reimbursement for life insurance premiums, as well as $2,500 in attorney’s fees. Father contends the trial court erred (1) in denying his motion to modify child support and finding there had not been a substantial and continuing change in circumstances, (2) in denying his motion to terminate or reduce his maintenance obligation and finding there had not been a substantial and continuing change in circumstances. Father also argues the trial court erred in stating in its judgment “that had not the Court overruled the aforesaid motion, that [Mother’s] Motion to Dismiss would have been sustained.”
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).